Citation Nr: 1640274	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  09-41 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle instability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected right ankle instability.

3.  Entitlement to service connection for a low back disability, to include as secondary to bilateral knee disability and service-connected right ankle instability.

4.  Entitlement to service connection for residuals of a head injury, to include a psychiatric disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2008, June 2008, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012, the Veteran presented sworn testimony during a personal hearing in Houston, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In the July 2012 decision, the Board granted the Veteran's claim of entitlement to service connection for right ankle instability, and denied claims of service connection for disabilities of the bilateral knees and lumbar spine, as well as residuals of a head injury.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated that portion of the July 2012 Board decision, which denied service connection for bilateral knee disability, lumbar spine disability, and residuals of a head injury, consistent with an August 2013 Joint Motion for Partial Remand.

In a March 2014 Board decision, the bilateral knee, lumbar spine, and residuals of head injury claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the increased initial rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2015 supplemental statement of the case (SSOC).

The March 2014 Board decision also remanded the issue of entitlement to an increased initial rating for service-connected right ankle instability for the issuance of a statement of the case (SOC).  Pursuant to the Remand, a SOC was issued in August 2015.  The Veteran perfected his appeal by timely filing a substantive appeal in September 2015.

The issues of entitlement to service connection for bilateral knee disability, lumbar spine disability, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected right ankle disability has been manifested by no more than moderate limitation of motion with instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, a pre-decisional notice letter dated in March 2007 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

The duty to assist has also been met.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, as well as VA and private treatment records have been obtained and associated with the claims file.

Pursuant to the March 2014 Board Remand, the Veteran was afforded a VA examination in May 2015, which addressed his service-connected right ankle disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be further explained below, although the May 2015 VA examiner determined that the Veteran's right ankle instability had resolved, the Veteran's right ankle instability is rated based upon limitation of motion, which is detailed in the examination findings.  Moreover, contrary to the assertions of the Veteran's attorney (see the written argument dated September 2015), the examiner provided rationale for his finding that the right ankle instability had resolved; namely, that the current physical examination of the Veteran's right ankle did not demonstrate instability.  As such, the Board finds that the May 2015 VA examination is sufficient, with respect to the right ankle, as the examiner provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

II.  Schedular analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent disability rating for the service-connected right ankle disability throughout the appeal period.  Accordingly, the Board has considered whether an increased rating is warranted at any time throughout the appeal period.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

In the instant case, the Veteran's service-connected right ankle instability, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5271.  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2015).  Here, the RO has determined that the Veteran's right ankle instability is most appropriately rated under DC 5271, pertaining to limitation of motion of the ankle.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5271.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.
Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under Diagnostic Code 5166, which also includes eligibility for entitlement to SMC.  38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.

As to this matter, the Veteran was originally service-connected for right ankle instability in a July 2012 rating decision.  A 10 percent rating was assigned from September 26, 2006.  In August 2012, the Veteran filed a notice of disagreement (NOD), asserting that a higher initial rating is warranted for his service-connected right ankle disability.

A VA treatment record dated September 2004 documented lateral instability of the right ankle, greater than the left.

The Veteran was afforded a VA examination in May 2008 at which time the examiner noted the Veteran's report of instability in the ankle with "some swelling and pain."  He takes Vicodin, Flexeril, and diclofenac for pain.  The Veteran indicated that he wears a brace on his right ankle for instability.  He denied flare-ups, but stated that he has had repeated ankle sprains.  He has not had any surgery on his right ankle.  The Veteran reported that his daily activity is affected by his right ankle instability in that he is limited with walking.  He also reported right ankle stiffness in the morning when he first gets up, the ankle feels better after the Veteran takes his medication.  He reported that he is in school full-time.  The May 2008 VA examiner stated that, upon physical examination, the right ankle appeared anatomically normal.  There was no tenderness or swelling of the medial, lateral, anterior, or posterior aspects of the ankle.  Range of motion testing showed plantar flexion to 55 degrees and dorsiflexion to 15 degrees.  The foot supinated to 35 degrees and pronated to 20 degrees.  "Repeat plantar flexion and dorsiflexion of the ankle and supination and pronation of the foot produce[d] no indication of pain, weakness, or fatigue."  The examiner noted "some mild lateral instability."  However, there was no medial, anterior, or posterior instability.  The Achilles tendon was vertical and nontender.  The Veteran did not exhibit a limp.  Contemporaneous x-ray of the right ankle showed, "No acute bony abnormality.  Normal ankle mortise.  Large posterior bony spur in the calcaneus.  Normal soft tissue shadows."

VA treatment records dated February 2009 documented the Veteran's report of right ankle pain.  He was treated with hyalgen injections of the right ankle in July 2009 after his ankle gave out on him and he fell.  An x-ray performed in December 2009 revealed a normal right ankle.  A January 2010 VA treatment record noted the Veteran's report of right ankle pain and instability.  The Veteran reported that his ankle is always spraining; synovitis in the right ankle was noted.  A January 2010 VA podiatry consultation documented tenderness of the right ankle with pressure to palpation of the anterior aspect of the right ankle.  There was no edema, ecchymosis, or erythema.  The treatment provider noted excessive inversion of the right ankle.  Range of motion testing was reported as within normal limits.  An October 2010 VA treatment provider noted the Veteran's report of a recent fall after his ankle gave out.  A February 2013 VA treatment record noted the Veteran's report of two falls within the past month.  VA treatment records dated July 2015 and November 2015 documented the Veteran's continuing complaints of right ankle pain.  An x-ray conducted in May 2015 showed a large posterior calcaneal spur of the right ankle with tendon calcification.

At the March 2012 Board hearing, the Veteran reported that he walks with a cane due to right ankle instability.  See the Board hearing transcript, pg. 13.  He is prescribed hydrocodone to treat his right ankle pain.  Id. at pg. 14.

Pursuant to the March 2014 Board Remand, the Veteran was afforded a VA examination in May 2015 at which time the examiner diagnosed the Veteran with a right calcaneal spur at the Achilles insertion of the right ankle.  The examiner further noted that the Veteran was previously diagnosed with right ankle sprain with instability, which has resolved.  The examiner noted the Veteran's reports of intermittent pain and swelling of the right ankle, and treatment with NSAIDS.  The Veteran denied flare-ups of right ankle symptomatology.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  There was no pain noted upon examination.  There was no objective evidence of localized tenderness or pain on palpation of the right ankle or associated soft tissue.  There was evidence of pain on weight-bearing.  The examiner noted no evidence of crepitus or ankylosis of the right ankle.  The Veteran was able to perform repetitive motion testing of the right ankle; there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the right ankle with repeated use over time.  The examiner noted that the only current functional impairment manifested by the right ankle disability is less movement than normal.  Muscle strength was intact with no evidence of atrophy.  Although instability was suspected, there was no objective evidence of instability with the completion of the anterior drawer test and the talar tilt test.  The Veteran does not now have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of the calcaneus (os calcis) or talus (astragalus); and he has never had a talectomy.  The Veteran's right ankle disability has no impact on his ability to perform any type of occupational task.

Critically, the objective findings on clinical examination show the right ankle to more nearly approximate the assigned 10 percent rating.  The Board does not dispute that the Veteran has experienced lateral instability in the right ankle during the appeal period.  Although the Veteran has stated that he has pain and instability in his right ankle, he has exhibited no less than half of normal motion for dorsiflexion and normal motion for plantar flexion, even when considering DeLuca factors.  See 38 C.F.R. § 4.71a, Plate II.  Moreover, the Board notes VA treatment records dated 2004 to 2015 do not show that more severe symptomatology is manifested by the service-connected left ankle disability.  As such, there is no objective medical evidence of record that contradicts the findings of the May 2008 and May 2015 VA examiners.

The Board has considered the application of other pertinent diagnostic codes throughout the appeal period.  To this end, the Board recognizes that x-ray evidence shows a right calcaneal spur at the Achilles tendon.  See, e.g., the VA examination report dated May 2015.  However, it is evident from the x-ray reports that the Veteran did not manifest malunion of the os calcis or astragalus, or consolidation of the right ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the Veteran's service-connected right ankle disability as analogous to DC 5283 or DC 5273.

In addition, the Board has considered the applicability of DC 5262, which provides that malunion or nonunion of the tibia or fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under DC 5262.

In addition, the Veteran's VA examinations dated May 2008 and May 2015 demonstrated range of motion of the right ankle.  As such, the schedular criteria for a higher rating under DCs 5270 and 5272 have not been met.  The Veteran has not undergone an astragalectomy and, hence, the criteria of DC 5274 are not applicable.

There is also no evidence of record to show that the Veteran's right ankle symptomatology is so severe as to be analogous to loss of use of a foot or forefoot under Diagnostic Codes 5167 and 5166.  As such, the Veteran is not entitled to special monthly compensation for loss of use of the foot under 38 C.F.R. § 3.350.

For the foregoing reasons, the Board finds that the Veteran's service-connected right ankle instability has not warranted a rating in excess of 10 percent at any time during the appeal period.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).




III.  Additional considerations

The Board has also considered the propriety of a referral for extraschedular consideration.  However, for the reasons set forth below, the Board finds that the Veteran's right ankle symptomatology does not warrant referral for extraschedular consideration.

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Regarding the ankle, the Board notes that the instability that is service-connected is not found in a Diagnostic Code; therefore, the disability was rated by analogy to the closest anatomical code.  The functional impairment caused by the instability is considered limitation of motion, which is what is rated.  The intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability and to recognize painful or unstable joints as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  In this regard, factors of joint disability reside in the reduction of their normal excursion and include consideration of instability of station among other factors.  See 38 C.F.R. § 4.45.  Even if the instability is considered somehow exceptional, there are no related factors of record that would warrant referral.  There is no marked interference with employment, or evidence of frequent hospitalizations due to the ankle disability. 

The Board emphasizes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his right ankle symptoms are contemplated by the rating schedule.

The Board notes that, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.  In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record, and specifically, whether the Veteran qualifies for SMC at the housebound rate (38 C.F.R. § 1114(s)(1) (West 2014)) for one service-connected disability rated as total due to an award of TDIU, with additional service-connected disability or disabilities independently ratable at 60 percent or more.

In this case, the Board finds that the issue of entitlement to SMC at the housebound rate has not been raised by the record, as the Veteran has not had a single disability rated at 100 percent at any pertinent point.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  Moreover, the Veteran does not have a combination of service-connected disabilities which would qualify him for SMC under 38 U.S.C.A. § 1114.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).

As a final matter, the Veteran has not submitted evidence of unemployability that is related to his service-connected right ankle disability.  Moreover, there is no medical evidence of record to suggest that the Veteran's right ankle disability has interfered with his ability to secure or maintain gainful employment.  Accordingly, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected right ankle disability is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues on appeal must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

With respect to the claim of entitlement to service connection for a bilateral knee disability, the Veteran has asserted that this disability is due to his service-connected right ankle disability.  The issue was remanded in March 2014 in order to obtain a VA medical opinion to address the etiology of the claimed bilateral knee disability to include whether it was aggravated by his service-connected right ankle disability.  The Veteran was afforded a VA examination with medical opinion in May 2015.  Notably, the May 2015 VA examiner determined that the Veteran's bilateral knee disability is less likely than not proximately due to or the result of the Veteran's right ankle disability.  The examiner explained that the "[b]ilateral knee degenerative joint disease is not caused by right ankle instability.  The bilateral knee condition happened long after separation from service.  The right ankle instability has resolved."  The examiner further explained that the Veteran's bilateral knee disability was not aggravated by the right ankle disability.  Critically, however, in providing his opinion and rationale, the examiner failed to address the VA treatment records, which document a July 2009 fall that occurred when the Veteran's right ankle reportedly gave out and he fell and twisted his right knee.  Notably, the VA treatment provider indicated that the Veteran's right ankle had contributed to his knee problems.

Due to the deficiencies of the May 2015 VA medical opinion, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain adequate opinions from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has asserted that his low back disability is secondary to his bilateral knee disability.  See, e.g., the March 2012 Board hearing transcript.  Thus, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the pending bilateral knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the low back disability claim must also be remanded.

As to the claim of entitlement to service connection for residuals of head trauma, the matter was remanded by the Board in March 2014 in order to obtain a VA examination to determine the nature and etiology of the claimed disability.  The examiner was instructed to "specifically take into consideration the July 10, 1981 service treatment report documenting treatment for the Veteran's head laceration."  The Veteran was afforded a VA traumatic brain injury (TBI) examination in May 2015.  The examiner noted that the Veteran claimed loss of consciousness during his military service, as well as peri-event amnesia.  The examiner then concluded that he was "[u]nable to find in the service treatment records any documentation to substantiate the claim."  Unfortunately, in rendering his medical opinion, the examiner failed to explicitly recognize or discuss the July 10, 1981 service treatment record documenting the Veteran's treatment for a head laceration, as instructed in the Board Remand.

The Board also recognizes that the Veteran was afforded a VA psychological examination in May 2015 at which time he was diagnosed with PTSD secondary to fear of hostile military or terrorist activity.  The Veteran reported that "several of his friends died while in the service" (which has not been corroborated).  The May 2015 VA examination report does not include psychological testing results.

Accordingly, the May 2015 VA examination is inadequate and another remand is warranted to obtain an adequate VA examination as to the claimed residuals of head injury to include a psychiatric disorder and PTSD.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from August 2015.  All such available documents must be associated with the claims file.

2. Then, the agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current  knee or low back disability had its onset in service, or in the case of arthritis, within the year immediately following any period of service, or is any current  knee or low back disability otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that any current knee or low back disability was caused by a service-connected disability, to specifically include the right ankle disability?

(c) Is it at least as likely as not that the Veteran's current disabilities of the bilateral knees and low back are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the right ankle disability?  In rendering this opinion, the examiner should specifically address the July 2009 VA treatment record, which indicated that the Veteran injured his knee after a fall caused by his right ankle giving way.

If the Veteran's current disabilities of the bilateral knees and low back are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
The absence of evidence of treatment for knee or low back disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic residuals of head injury (traumatic brain injury) to include a psychiatric disorder and PTSD that may be shown upon examinations.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

(a) Identify all current physical manifestations of the Veteran's in-service head injury, to specifically include any dizziness, memory loss, and headaches.  If any such symptomatology is not identified, such must be ruled out.  In doing so, the examiner should specifically discuss the July 10, 1981 service treatment record documenting the Veteran's treatment for a head laceration.

(b) Identify all diagnoses on Axes I, II, and IV.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete comprehensive testing for PTSD, to include psychological testing unless deemed inappropriate.  A multi-axial evaluation based on the current DSM-V diagnostic criteria is required.

(c) For each physical and psychiatric disorder identified in parts (a) and (b), the examiner must provide an opinion concerning an approximate date of onset.

(d) For each physical and psychiatric disorder identified in parts (a) and (b), the examiner must provide an opinion concerning whether such is at least as likely as not (i.e. a 50 percent probability or greater) the result of the Veteran's in-service head injury.  In rendering this opinion, the examiner should address the Veteran's lay assertions that he was struck by a motor vehicle in service and lost consciousness for some time as a result of this incident.  Also, in answering these questions, the examiner should address the Veteran's assertions that he has experienced symptoms of head injury residuals since service, and should specifically set forth the reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service. 

(e) For any PTSD diagnosed on examination, the examiner must state whether it is at least as likely as not, i.e., a 50 percent probability or greater, that it was caused, or is otherwise related to, his active duty service, including his claimed stressor(s) pertaining to either a fear of hostile military or an in-service personal assault (being struck and possibly run over by a motor vehicle in service).  In answering this question, the examiner must also determine whether the Veteran's claimed stressor(s) is (are) adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor. A complete rationale should be provided for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


